UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                SEP 2 4 2019


HANAD ABDI and JOHAN BARRIOS RAMOS,                                         iS!^D^STR\CiS^
on behalf of himself and all others similarly situated,

                       Petitioners,
                                                          DECISION AND ORDER
          V.

                                                          I:I7-CV-0072I EAW
KEVIN MCALEENAN,in his official capacity as
Acting Secretary of U.S. Department of Elomeland
Security; THOMAS BROPHY,in his official
capacity as Acting Director of Buffalo Field Office
of Immigration and Customs Enforcement;
JEFFREY SEARES, in his official Capacity as
Acting Administrator of the Buffalo Federal
Detention Facility; and WILLIAM BARR, in his
official capacity as Attorney General of the United
States,

                       Respondents.


                                      INTRODUCTION


          The instant matter involves a certified subclass of asylum-seekers who have

demonstrated a credible fear of persecution or torture in their respective homelands. Each

has been taken into custody and detained at the Buffalo Federal Detention Facility in

Batavia, New York, pursuant to 8 U.S.C. § 1225(b)(l)(B)(ii). Each has been imprisoned

in a maximum-security facility for more than six months without a bond hearing while

actively seeking admission into the United States.

          This Court previously certified the subclass and granted a preliminary injunction

requiring that bond hearings be provided to the subclass. See Abdi v. Duke, 280 F. Supp.


                                             - 1-
3d 373(W.D.N.Y. 2017); Abdi v. Duke, 323 F.R.D. 131 (W.D.N.Y. 2017). At the time,

the Ninth Circuit Court ofAppeals and the majority of district courts in the Second Circuit

had imposed a temporal limitation on § 1225(b) through the canon of constitutional

avoidance. See Abdi, 280 F. Supp. 3d at 390-93. However, the Supreme Court

subsequently held that § 1225(b) cannot reasonably be interpreted to require a bond

hearing after six months of detention. See Jennings v. Rodriguez, 138 S. Ct. 830, 842-46

(2018). The Supreme Court's decision in Jennings did not address the constitutional

arguments raised in that case, and the Supreme Court remanded those issues for the Ninth

Circuit to consider in the first instance. See id. at 851.


       Pending before the Court are Respondents' motion to vacate this Court's

preliminary injunction order (Dkt. 91) and motion to decertify the subclass (Dkt. 102),

and Petitioners' motion to enforce the preliminary injunction order (Dkt. 122). These

motions directly confront several questions left open in Jennings, including whether

asylum-seekers detained pursuant to § 1225(b)(l)(B)(ii) are entitled to due process

protections and, if so, whether the class action device is the appropriate mechanism to

resolve Petitioners' due process challenges. Respondents also contend that this Court is

without jurisdiction to issue class-wide injunctive or declaratory relief pursuant to

8U.S.C. § 1252(f)(1).

       Assuming arguendo that the subclass enjoys constitutional protections, the Court

concludes that the subclass no longer satisfies the requirements of Rule 23(b)(2) of the

Federal Rules of Civil Procedure. As a result, the subclass must be decertified and the

preliminary injunction vacated. The Court need not, and does not, decide whether these

                                             -2-
asylum-seekers have Fifth Amendment due process rights. See Lyng v. Nw. Indian

Cemetery Protective Ass'n, 485 U.S. 439,445 (1988)("A fundamental and longstanding

principle ofjudicial restraint requires that courts avoid reaching constitutional questions

in advance of the necessity of deciding them."). Furthermore, in light of this Court's

decision to decertify the subclass. Respondents' position that the Court does not have

jurisdiction to issue class-wide injunctive or declaratory relief pursuant to § 1252(f)(1) is

a moot point and is not addressed.

       For the following reasons. Respondents' motion to decertify the subclass (Dkt.

102) is granted. Accordingly, the Court's preliminary injunction order granting class-

wide relief in favor ofthe now decertified subclass is vacated, and Respondents' motion

to vacate the preliminary injunction (Dkt. 91) and Petitioners' motion to enforce the

preliminary injunction (Dkt. 122) are both denied as moot.

                   BACKGROUND & PROCEDURAL HISTORY


       The Court has issued several decisions relating to the subject matter of this case,

familiarity with which is assumed for purposes of this Decision and Order. The Court has

summarized the key details below.

I.     The Court's Preliminary Injunction


       Petitioners Hanad Abdi and Johan Barrios Ramos("Petitioners") brought this action

seeking relief on behalf of themselves individually and on behalf of a proposed class of

similarly situated asylum-seekers held at the Buffalo Federal Detention Facility in Batavia,

New York. (Dkt. 17). On November 17, 2017, the Court issued a Decision and Order

denying Respondents' motion to dismiss and granting Petitioners' motion for a preliminary

                                             -3 -
injunction. SeeAbdi,280 F. Supp. 3d 373. The Court ordered Respondents to immediately

adjudicate or readjudicate the parole applications of all members of the putative class of

asylum-seekers detained at the Buffalo Federal Detention Facility in conformance with

their legal obligations, including their obligations under ICE Directive No. 11002.1:Parole

ofArriving Aliens Found to Have a Credible Fear ofPersecution or Torture(Dec. 8,2009)

(the"ICE Directive"). The Court also ordered Respondents to provide individualized bond

hearings to members of the putative subclass who were detained for six months or more,

pursuant to 8 U.S.C. § 1225(b).' In granting the preliminary injunction, the Court

concluded "that Petitioners are likely to satisfy the Rule 23(a) prerequisites for class

certification: numerosity, commonality,typicality, and adequacy ofrepresentation." Abdi,

280 F. Supp. 3d at 401 (quotation omitted).

II.    The Court's Subsequent Class Certification and Clarification Orders and the
       Supreme Courfs Decision in Jennings v. Rodri2uez


       Consistent with its findings in granting the preliminary injunction, on December 19,

2017, the Court issued a Decision and Order granting Petitioners' motion for class

certification. See Abdi, 323 F.R.D. 131. Specifically, the Court defined the certified

subclass as follows:


       All arriving asylum-seekers who are or will be detained at the Buffalo
       Federal Detention Facility, have passed a credible fear interview, and have
       been detained for more than six months without a bond hearing before an
       immigration judge.




'      The pending motions concern only the continued viability of this Court's
preliminary injunction and class certification orders as they pertain to the subclass.
                                            -4-
Id. at 145. On January 11, 2018, Respondents filed an interlocutory appeal of the Court's

Decision and Order granting the preliminary injunction. (Dkt. 74).

       On February 9, 2018, the Court issued another Decision and Order, which clarified

the preliminary injunction to require "that once an [immigration judge ('IJ')] has

determined that a detainee should be released on bond, he or she must consider the financial

circumstances of each subclass member and alternative conditions of release in setting the

amount of bond." Abdi v. Nielsen,287 F. Supp. 3d 327,345(W.D.N.Y.2018). As a result,

the Court ordered that "bond hearings must be recalendared and the record reopened" for

any subclass member"who remain[ed] detained notwithstanding an IJ's determination that

release on bond would be appropriate," so that "alternative conditions of release and the

individual's ability to pay" were given consideration. Id. The Court also required

Respondents to notify Class Counsel "ofthe date and location of each bond hearing ... at

least five days in advance of the hearing." Id. On February 15, 2018, Respondents filed

an amended notice of interlocutory appeal. (Dkt. 84).

       On February 27, 2018, the Supreme Court issued its decision in Jennings, which

rejected the Ninth Circuit's interpretation ofthe Immigration and Nationality Act,8 U.S.C.

§ 1101 et seq. (the "INA"), and held that § 1225(b) of the INA could not plausibly be

construed to contain an implicit six-month time constraint at which point a bond hearing

was statutorily required. 138 S. Ct. at 842-46. In doing so, the Court determined that the

canon of constitutional avoidance was not applicable because § 1225(b) mandated

"detention of applicants for admission until certain proceedings have concluded," and

"nothing in the statutory text impose[d] any limit on the length of detention." Id. at 842.

                                           -5-
In other words, because the plain text of § 1225(b) was not amendable to any other

plausible construction, the constitutional avoidance canon of statutory interpretation did

not apply. See id. at 844. However, the Jennings majority did not address whether the

Constitution mandated periodic bond hearings and remanded the case for consideration of

these constitutional arguments in the first instance.^ See id. at 851.

HI.    Respondents* Motions to Vacate the Preliminary Injunction and to Decertify
       the Subclass


       On September 5, 2018, the Second Circuit remanded Respondents' appeal for

"further consideration in light of the Supreme Court's decision" in Jennings. (Dkt. 90).

On October 31, 2018, Respondents filed a motion to vacate that part of the Court's

preliminary injunction that required individualized bond hearings for each subclass

member held in immigration detention for six months or longer. (Dkt. 91). Respondents'

application is based upon their interpretation of Jennings. (Dkt. 91-1 at 8-11). First,

Respondents contend that Jennings suggests that this Court is without jurisdiction to issue

class-wide injunctive relief pursuant to 8 U.S.C. § 1252(f)(1). (Dkt. 91-1 at 8-9). Because

§ 1252(f)(1) prohibits courts "other than the Supreme Court" from "enjoin[ing]" or

"restrain[ing]" the operation of 8 U.S.C. §§ 1221-1232, see 8 U.S.C. § 1252(f)(1),

Respondents contend that the preliminary injunction violates this provision by enjoining

the operation of § 1225(b)(Dkt. 91-1 at 8-9). Second, Respondents contend that even if



^      The Ninth Circuit, in turn, has remanded those issues to the district court for it to
consider in the first instance. See Rodriguez v. Marin, 909 F.3d 252, 257(9th Cir. 2018).
The district court has not yet issued a subsequent decision addressing the parties'
constitutional arguments.
                                            -6-
the Court has jurisdiction to issue class-wide injunctive relief after Jennings, the basis for

the instant injunction has been eliminated. {Id. at 9-11). Specifically, Respondents take

the position that because 8 U.S.C. § 1225(b) cannot plausibly be interpreted as containing

an implicit six-month time limit under the canon of constitutional avoidance, this Court's

rationale for requiring a bond hearing after six months in immigration detention is no

longer viable. {Id.).

       On December 13,2018, Respondents filed a motion to decertify the subclass. (Dkt.

102). Although Respondents address several issues in their motion papers, the Jennings

decision serves as the impetus for this motion as well. {See Dkt. 102-1 at 8-12, 15-16).

Respondents assert the same § 1252(f)(1)jurisdictional arguments raised in their motion

to vacate. {Id. at 8-10). In addition. Respondents contend that § 1252(f)(1) also bars any

class-wide declaratory reliefbecause it would "essentially afford[] injunctive relief, serve[]

as a basis for later injunctive relief, or [would be] identical to the injunctive relief sought."

{Id. at 12; see id. at 10-12). Furthermore, Respondents argue that even if this Court has

jurisdiction to grant Petitioners class-wide relief in any form. Petitioners' due process

claims are not capable of a uniform or common resolution as required by Federal Rule of

Civil Procedure 23. {Id. at 12-15). Finally, Respondents contend that because the subclass

was originally certified based upon an incorrect construction of 8 U.S.C. § 1225(b), it

should be decertified on that ground as well. {Id. at 15-16).

       Although Petitioners oppose both motions (Dkt. 99; Dkt. 121), they do not dispute

that the Supreme Court has eliminated the statutory basis for this Court's injunction and

class certification orders as they relate to the subclass. Petitioners claim that their

                                              -7-
entitlement to the type ofindividualized bond hearings required by this Court's prior orders

is rooted in the Fifth Amendment's Due Process Clause. As such, they contend that the

subclass members have a constitutional due process right to receive a bond hearing after

six months or more of immigration detention. (Dkt. 99 at 14-30). Petitioners also argue

that there are several reasons why this Court has jurisdiction to issue class-wide injunctive

or, alternatively, declaratory relief. (See id. at 30-31; Dkt. 121 at 10-21). Finally,

Petitioners contend that the subclass still satisfies the requirements ofFederal Rule of Civil

Procedure 23 and the Supreme Court's decision in Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338(2011). (Dkt. 121 at 22-27).

IV.    Petitioners' Motion to Enforce the Preliminary Iniunction


       On March 18,2019, Petitioners filed a motion to enforce the preliminary injunction

and class reporting order. (Dkt. 122). Petitioners contend that Respondents are not taking

appropriate measures to comply with this Court's prior orders. (iSeeDkt. 122-1). On April

30,2019,the Court issued a Decision and Order granting Petitioners' motion to enforce in

part, ordering limited discovery on the methodology used by Respondents to identify and

report class members and any changes made or that will be made by Respondents to address

the recurring errors in their identification of class members. (Dkt. 129). The Court

reserved decision on the remaining aspects of Petitioners' motion to enforce. (Id.).

       On June 10,2019,the Court held oral argument on the pending motions. (Dkt. 141).

The Court instructed the parties to meet and confer to address any remaining issues on

Petitioners' motion to enforce and set a briefing schedule for the parties to identify any

disputes relating to that motion that were left unresolved. The Court reserved decision on

                                            -8-
the remaining issues. The parties subsequently filed additional submissions pertaining to

Petitioners' motion to enforce that outlined what issues had been resolved and what issues


remained outstanding. (Dkt. 142; Dkt. 143; Dkt. 144). Petitioners have also filed two letter

submissions identifying additional case authorities in support of their opposition to

Respondents' motions. (Dkt. 145; Dkt. 149). Respondents have responded to these

supplemental filings and argue against the applicability of the case law identified by

Petitioners. (Dkt. 146; Dkt. 150).

                                      DISCUSSION


I.     Jenninss Represents an Intervening Change in Controlling Law that Warrants
       Reexamination of this Court's Class Certification Order


       A.     Statutory Background for an "Arriving Alien"

       "Section 1225(b) of Title 8, United States Code, sets forth procedures for the

inspection and detention of individuals who are 'applicants for admission' to the United

States." Perez v. Decker, No. 18-CV-5279 (VEC), 2018 WL 3991497, at *2 (S.D.N.Y.

Aug. 20, 2018)(quoting 8 U.S.C. § 1225(a)(1),(b)). These individuals are often labeled

as "arriving aliens," a phrase that has been defined to include, inter alia,"an applicant for

admission    coming    or   attempting    to   come    into   the   United    States   at   a

port-of-entry." 8 C.F.R. § 1001.l(q). Section 1225(b)(1) "applies to aliens initially

determined to be inadmissible due to fraud, misrepresentation, or lack of valid

documentation" and "certain other aliens designated by the Attorney General in his

discretion," while § 1225(b)(2) generally "serves as a catchall provision that applies to all

applicants for admission not covered by § 1225(b)(1)." Jennings, 138 S. Ct. at 837.


                                            -9-
       Section 1225(b)(1)(A) provides an initial screening process by which an

immigration officer determines whether an arriving alien is inadmissible. "Aliens covered

by § 1225(b)(1)are normally ordered removed 'without further hearing or review' pursuant

to an expedited removal process," id. (quoting 8 U.S.C. § 1225(b)(l)(A)(i)), "unless the

alien indicates either an intention to apply for asylum under section 1158 ... or a fear of

persecution," 8 U.S.C. § 1225(b)(l)(A)(i). If an arriving alien indicates an intent to apply

for asylum or a fear of persecution, the immigration officer "shall refer the alien for an

interview by an asylum officer." Id. § 1225(b)(l)(A)(ii). "If the [asylum] officer

determines at the time of the interview that an alien has a credible fear of


persecution .. ., the alien shall be detained for further consideration of the application for

asylum." Id. § 1225(b)(l)(B)(ii).

       The asylum-seekers who compose the subclass are detained pursuant to 8 U.S.C.

§ 1225(b)(l)(B)(ii). Because § 1225(b) does not require Respondents to afford bond

hearings after six months of immigration detention, see Jennings, 138 S. Ct. at 842-46,

"[t]he only statutory mechanism for release from § 1225(b) custody is found in 8 U.S.C.

§ 1182(d)(5)(A)," Perez, 2018 WL 3991497, at *2. Under that provision, an individual

detained pursuant to § 1225(b) can be paroled "into the United States temporarily" by the

Attorney General "in his discretion." 8 U.S.C. § 1182(d)(5)(A).

       B.     The Decertification of a Certified Class


       "[CJertifications are not frozen once made." Amgen Inc. v. Conn. Ret. Plans & Tr.

Funds, 568 U.S. 455, 479 n.9 (2013). "An order that grants or denies class certification

may be altered or amended before final judgment." Fed. R. Civ. P. 23(c)(1)(C). "[A]

                                            - 10-
district court may decertify a class if it appears that the requirements of Rule 23 are not in

fact met." Sirota v. Solitron Devices, Inc., 673 F.2d 566, 572(2d Cir. 1982); see Monaco

V. Stone, 187 F.R.D. 50, 59 (E.D.N.Y. 1999)("A class may be decertified if later events

demonstrate that the reasons for granting class certification no longer exist or never

existed.").

       "Rule 23(c)(1)(C) requires courts to reassess ... class rulings as the case develops,

and to ensure continued compliance with Rule 23's requirements." Amara v. CIGNA

Corp., 775 F.3d 510, 520 (2d Cir. 2014)(quotation and citation omitted). "'In opposing

[a] decertification motion,' as in the original class certification analysis, plaintiffs 'retain[]

the burden to demonstrate that these requirements were satisfied' by a preponderance of

the evidence." Rodriguez v. It's Just Lunch Int'l, No. 07-CV-9227 (SHS), 2018 WL

3733944, at *2(S.D.N.Y. Aug.6,2018)(alterations in original)(quoting Mazzei v. Money

Store, 829 F.3d 260, 270 (2d Cir. 2016)). In general, a court "may not disturb its prior

findings absent some significant intervening event, or a showing of compelling reasons to

reexamine the question." Doe v. Karadzic, 192 F.R.D. 133, 136-37 (S.D.N.Y. 2000)

(quotations and citation omitted);see Mazzei v. Money Store,308 F.R.D.92,106(S.D.N.Y.

2015) (same), ajf'd, 829 F.3d 260 (2d Cir. 2016). "Compelling reasons 'include an

intervening change of controlling law, the availability of new evidence, or the need to

correct a clear error or prevent manifest injustice.'" Gulino v. Bd. ofEduc. of City Sch.

Dist. ofCity ofN.Y., 907 F. Supp. 2d 492, 504(S.D.N.Y. 2012)(quoting Doe, 192 F.R.D.

at 137), affd sub nom. Gulino v. Bd. ofEduc. ofN.Y.C. Sch. Dist. ofCity ofN.Y, 555 F.

App'x37(2d Cir. 2014).

                                             - 11 -
       C.     The Bond Hearing Requirement Before Jennings

       At the time this Court granted the preliminary injunction, the Ninth Circuit required

bond hearings to be held for aliens detained pursuant to 8 U.S.C. § 1226(c) and 8 U.S.C.

§ 1225(b), as a matter ofstatutory interpretation. See Rodriguez v. Rabbins,!\5 F.3d 1127,

1133 (9th Cir. 2013). Moreover, the Second Circuit had adopted the Ninth Circuit's

approach—at least as it pertained to aliens detained pursuant to § 1226(c)—and imposed a

bright-line rule that those alien detainees be afforded a bond hearing after six months of

immigration detention. See Lara v. Shanahan, 804 F.3d 601, 616 (2d Cir. 2015)("[I]n

order to avoid the constitutional concerns raised by indefinite detention, an immigrant

detained pursuant to section 1226(c) must be afforded a bail hearing before an immigration

judge within six months of his or her detention."), cert, granted,judgment vacated, 138 S.

Ct. 1260 (2018). Furthermore, as the Court recognized when it granted the preliminary

injunction in this case, a majority of district courts in this Circuit applied Lara and

Rodriguez to impose a six-month bond hearing requirement in favor of arriving aliens

detained pursuant to § 1225(b). Abdi, 280 F. Supp. 3d at 392-93.

       In granting Petitioners' request for injunctive relief, this Court discerned persuasive

reasons to apply the rationale endorsed by these courts to the subclass at issue. In addition,

the Court concluded that class certification was likely, id. at 401, and ultimately the Court

certified the subclass, Abdi, 323 F.R.D. 131. Accordingly, the Court ordered Respondents

to afford a bond hearing in all instances where an asylum-seeker had demonstrated a

credible fear of persecution or torture, was detained at the Buffalo Federal Detention

Facility, and had been held in immigration detention for six months or more. Abdi,280 F.

                                            - 12-
Supp. 3d at 411. This temporal bright-line rule was the linchpin to the Court's conclusion

that individualized bond hearings could be applied "across-the-board to each putative class

member," id. at 403 n.lO, separating those entitled to a bond hearing from those who were

not.


       D.     The Bond Hearing Requirement After Jennings

       Jennings held that § 1225(b) does not contain an implicit six-month time limit at

which point a bond hearing must be held, thus eliminating the statutory six-month bright-

line rule formulated in Rodriguez and adopted by Lara. 138 S. Ct. at 844. As a result, the

Supreme Court subsequently granted certiorari in Lara, vacated the judgment, and

remanded the case for "further consideration" in light ofits decision m Jennings. Shanahan

V. Lara, 138 S. Ct. 1260(2018). On remand,the Second Circuit dismissed the case as moot

because the petitioner in that matter had been granted a cancellation of removal. See Lara

V. Shanahan, 719 F. App'x 79, 80(2d Cir. 2018).

       The Second Circuit has not addressed,^o?X-Jennings and post-Lora, the standard to

be utilized by courts in addressing procedural due process claims for aliens detained in the

immigrant habeas context. However, the overwhelming majority of district courts within

the Circuit to have addressed the issue in the context of8 U.S.C. § 1226(c)—^pertaining to

the detention of criminal aliens—have adopted a case-by-case approach where "courts

examine each individual's detention circumstances to determine whether it has become

'unreasonable or unjustified.'" Cabral v. Decker, 331 F. Supp. 3d 255, 261 (S.D.N.Y.

2018)(quoting Demore v. Kim, 538 U.S. 510, 532(2003)). The case-by-case approach is

an "as-applied, fact-based analysis . . . derived from the Supreme Court's decisions in

                                           - 13-
\Zadvydas v. Davis, 533 U.S. 678 (2001)] and Demore." Sajous v. Decker, No. 18-CV-

2447(AJN), 2018 WL 2357266, at *10 (S.D.N.Y. May 23, 2018);.see Gomes Herbert v.

Decker, No. 19-CV-760(JPO), 2019 WL 1434272, at *2(S.D.N.Y. Apr. 1, 2019)(noting

that the Sajous framework has been "overwhelmingly adopted" in the Southern District of

New York (quotation omitted)); Dukuray v. Decker, No. 18 CV 2898 (VB), 2018 WL

5292130, at *3(S.D.N.Y. Oct. 25,2018)(same); c.f. Hechavarria v. Sessions, No. 15-CV-

1058, 2018 WL 5776421, at *7-9 (W.D.N.Y. Nov. 2, 2018)(utilizing both a multi-factor

test and the traditional procedural due process analysis articulated in Mathews v. Eldridge,

424 U.S. 319 (1976)), enforcement granted sub nom. Hechavarria v. Whitaker, 358 F.

Supp. 3d 227 (W.D.N.Y. 2019); Joseph v. Decker, No. 18-CV-2640(RA), 2018 WL

6075067, at *10 n.7 (S.D.N.Y. Nov. 21, 2018)(concluding that "[t]he Mathews test is

consistent with the approach of . . . considering immigration-specific factors for the

procedural due process analysis," and the majority of courts in this Circuit seem to have

adopted the fact-based inquiry approach), appeal withdrawn. No. 19-245, 2019 WL

3334802(2d Cir. May 1, 2019).

       The factors set forth by district courts in this Circuit for a court to consider in

determining whether an alien's length of detention has become unreasonable or unjustified

in the § 1226(c) context can be summed up as follows:

      (1) the length of time the petitioner has been detained; (2) the party
      responsible for the delay;(3) whether the petitioner has asserted defenses to
      removal;(4) whether the detention will exceed the time the petitioner spent
      in prison for the crime that made him removable;(5) whether the detention
      facility is meaningfully different from a penal institution for criminal
      detention;(6) the nature of the crimes committed by the petitioner; and (7)
      whether the petitioner's detention is near conclusion.

                                           - 14-
Cabral, 331 F. Supp. 3d at 261. These factors require consideration of multiple variables

in determining whether a detainee has been held for an unreasonably lengthy period of

time. While "detention that has lasted longer than six months is more likely to be

'unreasonable,' and thus contrary to due process, than detention of less than six months,"

Sajous, 2018 WL 2357266, at *10, "the sheer length of the proceedings is not alone

determinative of reasonableness," Vallejo v. Decker, No. 18-CV-5649 (JMF), 2018 WL

3738947, at *3(S.D.N.Y. Aug. 7,2018)(quoting Youngv. Aviles, No. 15-CV-4545(JMF),

2015 WL 4579204,at* 1 (S.D.N.Y. July 29,2Q\5)), appeal withdrawn,^Ao. 18-2881,2019

WL 1503029(2d Cir. Mar. 25, 2019). For example, while '"aliens should not be punished

for pursuing avenues of relief and appeals[,]' . . . evidence of bad faith delays may cut

against them." Hernandez v. Decker, No. 18-CV-5026(ALC), 2018 WL 3579108, at *7

(S.D.N.Y. July 25, 2018)(first alteration in original)(quoting Sopo v. U.S. Attorney Gen.,

825 F.3d 1199, 1218 (11th Cir. 2016), vacated, 890 F.3d 952 (11th Cir. 2018)), appeal

withdrawn. No. 18-2824, 2019 WL 1377025(2d Cir. Feb. 5, 2019).

       Some district courts in this Circuit have also applied the multi-factor test to aliens

detained pursuant to § 1225(b) and concluded that due process requires an individualized

bond hearing. See, e.g., Lett v. Decker, 346 F. Supp. 3d 379, 387 (S.D.N.Y. 2018)

(applying factors set forth in Sajous to conclude that the petitioner's detention for nearly

10 months pursuant to § 1225(b) without a bond hearing was unreasonable and

unconstitutional as applied to him),appealfded. Case No. 18-3714(2d Cir. Dec. 11,2018);

Perez, 2018 WL 3991497, at *4-5 (applying factors set forth in Sajous to conclude that the

petitioner's detention for nearly a year pursuant to § 1225(b) without a bond hearing was

                                           - 15-
unreasonable and unconstitutional as applied to him); see also Wang v. Brophy, Case # 17-

CV-6263-FPG, 2019 WL 112346, at *3 (W.D.N.Y. Jan. 4, 2019)(holding that detention

pursuant to § 1225(b) for two years without a bond hearing was unreasonable and

unconstitutional as applied to petitioner), appeal dismissed, 2019 WL 4199901 (2d Cir.

Aug. 1,2019); Kouadio v. Decker,352 F. Supp. 3d 235,241 (S.D.N.Y. 2018)(holding that

detention pursuant to § 1225(b) for 34 months without a bond hearing violated the

petitioner's due process rights). However, some district courts have concluded that due

process does not require a bond hearing for aliens detained pursuant to § 1225(b) and the

procedure for discretionary parole pursuant to 8 U.S.C. § 1182(d)(5)(A) is sufficient to

satisfy any due process concerns. See Alexandre v. Decker, No. 17 Civ. 5706 (GBD)

(KHP), 2019 WL 1407353, at *5 (S.D.N.Y. Mar. 28, 2019)(parole process pursuant to 8

U.S.C. § 1182(d)(5)(A) satisfied due process for alien detained pursuant to § 1225(b));

Poonjani v. Shanahan, 319 F. Supp. 3d 644, 648-49 (S.D.N.Y. 2018)(holding that due

process did not afford alien detained pursuant to § 1225(b) a bond hearing; rather due

process "is whatever procedure has been 'authorized by Congress'" which in the case of

the petitioner was parole at the discretion of the Attorney General). At least one court in

this district has concluded that while due process does not require an individualized bond

hearing for an alien detained pursuant to § 1225(b),the petitioner was entitled to "a rigorous

custody review" that mandated more than parole review in the discretion of the Attorney

General. Clerveaux v. SearIs, No. 18-CV-l 131, 2019 WL 3457105, at *15-17(W.D.N.Y.

July 31,2019).



                                             16-
       E.     The Six-Month Bright-Line Rule Is No Longer Viable

       Prior to Jennings, most courts in this Circuit concluded that after six months an

individualized bond hearing was statutorily required for aliens detained pursuant to

§ 1226(c) or § 1225(b). However, at least in the context of aliens detained pursuant to

§ 1226(c), that six-month hard-and-fast statutory rule has been replaced by a malleable and

flexible due process analysis. See Lanlrford v. Idaho, 500 U.S. 110, 121 (1991)("Due

process is not a mechanical instrument. It is not a yardstick. It is a process. It is a delicate

process of adjustment inescapably involving the exercise ofjudgment by those whom the

Constitution entrusted with the unfolding of the process." (quoting Joint Anti-Fascist

Refugee Comm. v. McGrath,341 U.S. 123, 163(1951)(Frankfurter, J., concurring))). The

law is unsettled as to whether due process may require individualized bond hearings for

those detained pursuant to § 1225(b). But assuming arguendo for purposes ofthis Decision

and Order that it does, the six-month bright-line rule that this Court relied upon in granting

its preliminary injunction and certification of the subclass is no longer viable.

       The Court is not unsympathetic to the circumstances confronting the subclass

members and does not quarrel with Petitioners' contention that "[s]ix months is a

significant amount of time to spend incarcerated." (Dkt. 99 at 27); see Muniz v. Hoffman,

422 U.S. 454,477(1975)("It is not difficult to grasp the proposition that six months in jail

is a serious matter for any individual. . . ."); see also Chavez-Alvarez v. Warden York Cty.

Prison, 783 F.3d 469, 477 (3d Cir. 2015)(nine months in civil immigration detention

"strain[s] any common-sense definition of a limited or brief civil detention"), abrogated in

part and on other grounds by Jennings, 138 S. Ct. 830;see generally Guerrero-Sanchez v.

                                             - 17-
Warden York Cty. Prison, 905 F.3d 208, 220 n.9 (3d Cir. 2018)("[T]he reality is that

merely calling a confinement 'civil detention' does not, ofitself, meaningfully differentiate

it from penal measures." (quotation and original alteration omitted)). According to

Petitioners' undisputed factual submissions, "the mental health of [asylum-seeker]

detainees deteriorates over time and substantially worsens after detention of greater than

six months." (Dkt. 100 at 15). Petitioners have also submitted unrefuted evidence

suggesting that even when asylum claims are diligently pursued, they may "easily take

more than six months" before reaching a conclusion. {See Dkt. 99-2 at T| 20).

       It may very well be the case that an individualized due process analysis would

require a bond hearing for the majority of asylum-seekers who form the subclass after six

months of immigration detention.        Nonetheless, other than identifying "bright-line

constitutional rules" in different—and inapposite—"custodial and detention contexts,"

Petitioners have failed to explain why the flexible notions of due process categorically

require a bond hearing after the passage of six months' time. While certain principles

arising out of criminal jurisprudence may be somewhat analogous to civil immigration

detention, the cases relied upon by Petitioners do not compel the conclusion that a six-

month bright-line rule is mandated by the Constitution. Cf. Maryland v. Shatzer, 559 U.S.

98,111-12(2010)(holding that where a defendant "has been out ofcustody for two weeks

before the contested interrogation, the court is spared the fact-intensive inquiry into

whether he ever, anywhere, asserted his Miranda right to counsel"); County ofRiverside v.

McLaughlin, 500 U.S. 44, 56 (1991)(holding that "judicial determinations of probable

cause within 48 hours of arrest will, as a general matter," be sufficiently prompt for Fourth

                                           - 18-
Amendment purposes); Baldwin v. New York, 399 U.S. 66, 70-74(1970)(holding that the

Sixth Amendment requires ajury trial for any crimes punishable by imprisonment for more

than six months). Indeed, the six-month rule in Baldwin was "based on 'the existing laws

and practices in the Nation' with regard to jury trials," Reid v. Donelan, 390 F. Supp. 3d

201, 218(D. Mass. 2019)(quoting Baldwin, 399 U.S. at 70), appealsfiled, No. 19-1787

(1st Cir. Aug. 13, 2019), No. 19-1900 (1st Cir. Sept. 23, 2019);     Baldwin, 399 U.S. at

71-72 (stating that with "few exceptions, crimes triable without a jury in the American

States since the late 18th century were also generally punishable by no more than a six-

month prison term," and that "[i]n the entire Nation, New York City alone denies an

accused the right to interpose between himself and a possible prison term of over six

months, the commonsense judgment of a jury of his peers"), and Petitioners "provide no

reason why this historically based six-month cutoffshould apply to the materially different

context ofimmigration detention, especially given Congress's unique authority to legislate

with regard to aliens," Reid, 390 F. Supp. 3d at 218 (citing Demore, 538 U.S. at 521). In

other words,the holdings in the cases relied upon by Petitioners have little bearing on how

long civil immigration detention may continue absent an opportunity for bail without

offending due process principles.

       Understandably, "bright-line rules provide clear guidance and ease of

administration to government officials." Lara, 804 F.3d at 615. Petitioners are not

incorrect in identifying this advantage to a six-month bond hearing requirement. See, e.g.,

Shatzer, 559 U.S. at 110 ("[L]aw enforcement officers need to know, with certainty and

beforehand, when renewed interrogation is lawful."); McLaughlin, 500 U.S. at 55-56 ("[l]t

                                          - 19-
is not enough to say that probable cause determinations must be 'prompt.' This vague

standard simply has not provided sufficient guidance."). However,a bright-line rule would

constrict the flexibility inherent to a due process inquiry and is inconsistent with the

Supreme Court's teachings in Jennings. See Cabral, 331 F. Supp. 3d at 260("While the

Supreme Court left open the issue of what requirements are imposed by the Due Process

Clause ofthe Fifth Amendment,it would be inconsistent with the discussion ofdue process

in Jennings to find a due process requirement ofan automatic bond hearing after a detention

of six months. Rather, the Supreme Court stressed the flexible nature of the Due Process

Clause." (citation omitted)); see also United States v. Salerno, 481 U.S. 739, 748 (1987)

(rejecting the "categorical" conclusion that "the Due Process Clause prohibits pretrial

detention on the ground of danger to the community as a regulatory measure, without

regard to the duration of the detention" in favor of a balancing analysis between "the

Government's regulatory interest in community safety" and "an individual's liberty

interest"(quotation omitted)).

       Therefore, because the Supreme Court has eliminated the legal basis to

categorically impose a six-month bond hearing requirement in the case of every alien

detained pursuant to § 1225(b)(l)(B)(ii), Jennings represents an intervening change in

controlling law warranting the reexamination ofthis Court's Decision and Order certifying

the subclass pursuant to Rule 23.




                                            20-
II.   The Subclass No Longer Satisfies the Requirements of Rule 23(b)(2) and
      Must Be Decertified


      Respondents' substantive decertification arguments are primarily based upon Rule

23(a)'s commonality requirement and the Supreme Court's decision in Dukes, 564 U.S.

338. Specifically, Respondents argue that because due process is a flexible concept, each

subclass member's particular circumstances make uniform disposition of their claims

impossible under the class-action device. {See Dkt. 102-1 at 12-15). Petitioners oppose

Respondents' motion and argue that Respondents' assertions "ignore[] that whether due

process requires bond hearings across the subclass, or only on an individual basis, is a

common question in itself." (Dkt. 121 at 23).

      In remanding the action, the Jennings Court advised the Ninth Circuit to "consider

whether a Rule 23(b)(2) class action continues to be the appropriate vehicle for

respondents' claims in light of the Supreme Court's holding in Dukes. 138 S. Ct. at 851.

In Dukes, the Court held that "Rule 23(b)(2) applies only when a single injunction or

declaratory judgment would provide relief to each member of the class. It does not

authorize class certification when each individual class member would be entitled to a

different injunction or declaratory judgment against the defendant." 564 U.S. at 360.

Jennings cautioned that because

      some members of the certified class may not be entitled to bond hearings as
      a constitutional matter[,]... it may no longer be true that the complained-of
      "conduct is such that it can be enjoined or declared unlawful only as to all
       the class members or as to none ofthem."


138 S. Ct. at 852 (citation omitted)(quoting Dukes, 564 U.S. at 360).



                                           21 -
       Respondents raise similar arguments in their motion papers. They argue that "an

individualized fact-specific inquiry" pursuant to the Due Process Clause is not susceptible

to the class action device and thus, a single injunctive or declaratory judgment would not

provide relief for each member ofthe subclass. (Dkt. 102-1 at 13). Respondents illustrate

this point by arguing that "one particular subclass member may be denied parole and

detained beyond six months for reasons that are completely inapplicable to another

subclass member." {Id. at 14).

       "A class action may be maintained if Rule 23(a) is satisfied and if. .. the party

opposing the class has acted or refused to act on grounds that apply generally to the class,

so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole...." Fed. R. Civ. P. 23(b)(2). "The key to the (b)(2) class is the

indivisible nature of the injunctive or declaratory remedy warranted—^the notion that the

conduct is such that it can be enjoined or declared unlawful only as to all of the class

members or as to none ofthem." Dukes, 564 U.S. at 360(quotation omitted).

       Petitioners strenuously contend that the subclass is still viable because any

individual factual differences between the asylum-seekers are immaterial in this context as

each subclass member is categorically entitled to the same process. {See Dkt. 121 at 24-25).

Certainly, whether or not each subclass member is entitled to a bond hearing does not

depend upon their individual likelihood of being granted bond, or even, ultimately, being

granted asylum. See generally Sajous, 2018 WL 2357266, at *11 (in applying the multi-

factor test,"[t]he Court need not inquire into the strength of relevant defenses to removal,

"it is sufficient to note their existence and the resulting possibility that the [pjetitioner will

                                             -22-
ultimately not be removed, which diminishes the ultimate purpose of detaining the

[pjetitioner pending a final determination as to whether he is removable"). However, to

conclude that an individual detained pursuant to § 1225(b) is entitled to a bond hearing

under due process principles is necessarily a fact-specific and individualized

determination.


       In granting certification of the subclass, the Court rejected Respondents' position

that an analysis of each asylum-seeker's individual circumstances was necessary to afford

the subclass the relief it sought. Abdi, 323 F.R.D. at 144. The Court reached this

conclusion, in part, because the entitlement to a bond hearing was inextricably tied to each

subclass member's time in immigration detention. Id. at 145 ("[The proposed subclass

members have no responsibility to justify the availability of the bond hearing itself; once

the six-month time limit has expired, it becomes Respondents' statutory obligation to hold

a hearing. .. .")). The six-month temporal rule endorsed by Lora and Rodriguez was the

adhesive that held the subclass together. While it may be possible for Petitioners to

demonstrate that some subclass members have been detained for a constitutionally infirm

period. Petitioners have not demonstrated that such is the case for all current and future

subclass members. Any such determination is no longer automatically triggered by time

in custody.

       Petitioners contend that Jennings was principally concerned with how Rule 23(b)(2)

and Dukes applied to the class at issue in that case, which included "both arriving asylum-

seekers and lawful permanent residents returning from overseas travel," and not to a class

similar to the subclass here, which "includes only [similarly situated] arriving asylum-

                                           -23 -
seekers." (Dkt. 121 at 27). This is an overly narrow view of the Supreme Court's

admonishment. The Jennings Court believed that Dukes "may be relevant on remand

because ... some members of the certified class may not be entitled to bond hearings as a

constitutional matter." Jennings, 138 S. Ct. at 852. This concern reflects the precise issue

raised here: due to the variability and flexibility intrinsic to an individualized due process

inquiry, the fact-specific circumstances of each alien will dictate whether each is or is not

entitled to a bond hearing—assuming that each subclass member enjoys constitutional due

process protections. Therefore, because Petitioners have failed to demonstrate that all

current and future subclass members are entitled to a bond hearing after a certain period of

time, even if some or even a significant majority of subclass members may be entitled to

such relief, a single injunction may not issue in favor ofthis subclass. See Dukes,564 U.S.

at 360(stating that "Rule 23(b)(2) applies only when a single injunction ... would provide

relief to each member ofthe class"(emphases added)).

       In the alternative. Petitioners request that the Court issue a declaratory judgment,

declaring that continued mandatory immigration detention for six months or more is

unconstitutional as applied to each subclass member. However, the viability of any such

declaratory judgment also hinges upon the existence of a six-month bright-line rule. In

other words, for this declaratory relief to apply across-the-board to each subclass member,

it is necessary to conclude that the Due Process Clause categorically requires that a bond

hearing be held after six months' time in the custody of immigration authorities. Because,

for the reasons stated above, the Constitution requires no such bright-line rule. Petitioners

are unable to maintain a Rule 23(b)(2) class based upon their requested declaratory relief

                                            -24-
for the same reasons that they are unable to do so based upon their requested injunctive

relief. See id. (the indivisibility requirement ofRule 23(b)(2)requires that the conduct can

be "declared unlawful only as to all ofthe class members or as to none ofthem"(emphasis

added)); see also Fed. R. Civ. P. 23(b)(2) (providing that "final injunctive relief or

corresponding declaratory relief must be "appropriate respecting the class as a whole").

       Petitioners urge the Court to follow Reid v. Donelan, No. CV 13-30125-PBS, 2018

WL 5269992 (D. Mass. Oct. 23, 2018) and deny Respondents' motion to decertify the

subclass. The Reid case upheld the certification of a class of criminal aliens detained

pursuant to 8 U.S.C. § 1226(c). In explaining why the class continued to satisfy the

commonality requirement for class certification, the court stated:

       The Government may ultimately prevail on its merits argument that the
       Constitution requires an individualized determination of whether an alien's
       detention has become unreasonable. However, the class still presents the
       common threshold question of whether their detention after six months
       without a bail hearing or reasonableness review violates the Constitution.
       Even ifthe answer to that question is no,the class still meets the commonality
       requirement.

Id. at *5. However, Petitioners' reliance on Reid is misplaced because this Court has

already determined that a six-month bright-line limitation does not survive Jennings.^
       It can no longer be said that Respondents are acting in a manner generally applicable

to all members of the subclass because while each subclass member has been detained for

six months or longer, the individual circumstances of each asylum-seeker may preclude a



^      In fact, the Reid court subsequently rejected the plaintiffs' arguments in favor of a
bright-line six-month bond hearing requirement for criminal aliens detained pursuant to
§ 1226(c). See Reid v. Donelan, 390 F. Supp. 3d 201, 219(D. Mass. 2019).
                                           -25-
finding that Respondents have unconstitutionally prolonged their detention. In other

words, even if each subclass members' detention has become "constitutionally suspect"

that does not necessarily mean that it has become unconstitutionally prolonged in the

absence of an opportunity to post bond. Without the benefit of the six-month temporal

limitation, each subclass member's individual detention may be deemed constitutionally

infirm at different points in time. Because this result would require multiple court orders

or decrees. Rule 23(b)(2) is an inappropriate device to maintain class certification of the

subclass as it is presently defined. See Dukes, 564 U.S. at 360 (stating that Rule 23(b)(2)

"does not authorize class certification when each individual class member would be

entitled to a different injunction or declaratory judgment against the defendant").

       Due process is not intended to be applied in a mechanical or rigid fashion.

Determining what process is due requires a case-by-case approach. An individualized

inquiry, such as the multi-factor test described above, permits courts to consider the totality

of each detainee's circumstances. The inherent flexibility of this approach is consistent

with decades of Supreme Court precedent and the Court's cautionary words in Jennings.

As one Second Circuit decision has held:


       Because ofthe possible variance in factual situations, it may well be that[the
       statute] is unconstitutional as applied to certain members of the purported
       class and yet may be constitutional as applied to others. Where such a line
       could be drawn is not readily apparent, and it would be much more
       appropriate to handle difficult constitutional questions arising from the
       application of the statute to varying fact-patterns on a case-by-case basis
       rather than in a class action.


Dale V. Hahn,440 F.2d 633,640(2d Cir. 1971)(footnote omitted). This rationale applies

with equal force to the facts presented here.

                                            -26-
       The Court does not mean to suggest that Petitioners are without any remaining

recourse. The Court merely holds that the Fifth Amendment's Due Process Clause does

not categorically require that bond hearings take place after six months of immigration

detention, and that without this prQ-Jennings temporal limitation, the subclass must be

decertified pursuant to Rule 23(b)(2) and Dukes. Indeed, other courts confronting similar

class-related issues permitted the plaintiffs in those actions to amend their pleadings and

class definitions in light ofthe Jennings decision. See Reid,2018 WL 5269992;Rodriguez

V. Rabbins, Case No. 2:07-cv-03239-TJH-RNB, Dkt. 514 (C.D. Cal. July 10, 2019). In

fact, the Reid court issued declaratory class relief explaining the constitutional rights ofthe

§ 1226(c)class and granting a permanent injunction outlining the procedures to be afforded

at any bond hearing held pursuant to that court's decree. See Reid, 390 F. Supp. 3d at

227-28.


       Here, Petitioners have sought no such relief. While Petitioners have continuously

requested injunctive and declaratory relief under both statutory and constitutional

principles (Dkt. 17 at    14-15), the relief requested remains tailored for the period when

a six-month bright-line rule remained good law in this Circuit. For the reasons outlined

above. Petitioners' allegations are a relic of a now bygone era.

       Because the subclass, as currently defined, is no longer certifiable under Rule

23(b)(2) in the absence of a categorical six-month bond hearing requirement, the Court

grants Respondents'(Dkt. 102) motion to decertify the subclass and,consequently, vacates

that part of the Court's preliminary injunction order which issued in favor of the now

decertified subclass.     Accordingly, Respondents' motion to vacate the preliminary

                                            -27-
injunction (Dkt. 91) and Petitioners' motion to enforee the preliminary injunction (Dkt.

122) are both denied as moot.

                                     CONCLUSION


       For the foregoing reasons. Respondents' motion to decertify the subclass(Dkt. 102)

is granted, and the Court vacates that part of its preliminary injunetion order which issued

in favor of the now decertified subelass. Respondents' motion to vacate the preliminary

injunction (Dkt. 91) and Petitioners' motion to enforce the preliminary injunction (Dkt.

122) are both denied as moot.

       SO ORDERED.




                                                   eliz^etiua: wo
                                                   Upitdd States District Judge

Dated:        September 24, 2019
              Rochester, New York




                                           -28 -
